DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claim 1 have been accepted.

Allowable Subject Matter

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the amendments to independent claim 1, and the Applicant’s remarks, the previously relied upon prior art to Kumano et al. (5,824,928), Allen et al. (3,722,351), and that which would have been obvious to one of ordinary skill in the art, and the cited references to Tanoue (US 2018/0286367), Keast (4,628,792) and Jewett (3,209,638), no longer teach or fairly suggest all the limitations of the existing claims.
Independent claim 1 discloses a keyboard device comprising a plurality of white and black keys, each including an upper surface portion (110w, 110b) and a protruding 
As recorded in the Final Office Action, mailed 02/24/2021, Kumano and Allen teach keyboard devices which include white and blacks keys and a plurality of guides between adjacent keys, the keys including upper surface portions and protruding portions. However, none of the cited prior art teach or fairly suggest, the plurality of white keys including a gap disposed above a side surface key guide, and disposed between the upper surface portion and the protruding portion. 
Further, it has been deemed that such a gap would not have been an obvious change to the configurations of the cited references, given the Applicant has made note that the gap can suppress deformation of the side surface key guide due to the deformation that accompanies a change of the protruding portion over time. 
After additional search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claim 1, and its dependent claims 2-14, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        5/27/2021